OPINION — AG — QUESTION: "WHAT ARE THE EMPLOYMENT RIGHTS OF A PERMANENT CLASSIFIED EMPLOYEE WHO HAS BEEN DRAFTED INTO THE ARMED FORCES UNDER THE SELECTIVE SERVICE ACT OF 1948, 51 Ohio St. 1961 25.5 [51-25.5], UPON HIS RETURN TO THE STATE CLASSIFIED SERVICE UNDER THE PROVISIONS OF THE MERIT ACT, IF THE CLASS OF POSITION FORMERLY OCCUPIED BY SUCH EMPLOYEE HAS BEEN ABOLISHED BY THE APPOINTING AUTHORITY DURING THE PERIOD THE EMPLOYEE WAS SERVING WITHIN THE ARMED FORCES?" — THE ATTORNEY GENERAL CONSIDERS THE ABOVE QUOTED LANGUAGE TO BE THE MEANING AND INTENT OF THE OKLAHOMA LEGISLATURE IN ENACTING 51 Ohio St. 1961 25.5 [51-25.5] AND CONCURS IN THE INTERPRETATION WHICH YOU STATE HAS BEEN PLACED THEREON BY THE OKLAHOMA STATE PERSONAL BOARD. (CHARLES OWENS)